Citation Nr: 1533219	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for jaw malalignment.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

The Veteran provided testimony at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record in a November 2007 statement and the May 2015 Board hearing transcript, but that issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center. 

The issue of entitlement to service connection for jaw malalignment is REMANDED to the AOJ.


FINDINGS OF FACT

During a May 2015 hearing, the Veteran requested a withdrawal of the appeal of the claim for service connection for a bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the claim for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2014).

On the record during a May 2015 hearing, the Veteran requested withdrawal of the appeal of the claim for service connection for a bilateral hearing loss disability. Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Thus, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.


ORDER

The appeal of the claim for service connection for a bilateral hearing loss disability is dismissed.


REMAND

The Veteran claims that an in-service tooth extraction of tooth number 29 led to jaw malalignment.  Similarly in a January 2010 letter, the Veteran's former dentist indicated that loss of a permanent tooth in an otherwise intact dental arch, without prosthetic replacement, had dire sequela.  The Veteran has not been provided a VA examination to determine if there was any jaw malalignment disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the Veteran should be provided an examination to determine whether any current loss of teeth or jaw malalignment is due to or the result of the extraction of tooth number 29 and/or 32 in service.

In addition, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate any available VA and non-VA treatment records pertaining to the claim with the record, to include any records from Dr. Flackus and Dr. Eberling as identified in the May 2015 Board hearing transcript. 

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any current dental or jaw disabilities.  The examiner must review the claims file and should note that review in the report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current dental or jaw disability, is related to service, or to specifically, the extraction of tooth 29 and/or tooth 32, with consideration of the service dental records and available post-service treatment records.  The examiner should address Dr. Flackus' October 2010 statement in the opinion.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


